DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claim 2, Bai US 8,731,105 teaches multi-rate filter and filtering method for digital pre-distorters; Megretski et al US 10,523,159 teaches digital compensator for non-linear system; Darvish-zadeh et al US 7,053,709 teaches linearization of an amplifier; Chuang et al US 1,115,067 teaches multiband linearization system. However, the teaching of the prior art either combined or alone fails to teach model extraction hardware configured to receive output from the power amplifier generated in response to the extraction waveform having a plurality of tones, a difference between frequencies of two adjacent tones of the plurality of tones not being an integer multiple of a difference in frequency between any two other adjacent tones of the plurality of tones; and, and generate a model of the power amplifier based on the output, the output from the power amplifier including intermodulation distortion at a plurality of different frequencies, the frequencies of the intermodulation distortion not overlapping the frequencies of the tones.
Dependent claims 3-6 are allowable for the same reason.
As to independent claims 7, 15, Bai US 8,731,105 teaches multi-rate filter and filtering method for digital pre-distorters; Megretski et al US 10,523,159 teaches digital compensator for non-linear system; Darvish-zadeh et al US 7,053,709 teaches linearization of an amplifier; Chuang et al US 1,115,067 teaches multiband linearization system. However, the teaching of the prior art either combined or alone fails to teach digital pre-distortion hardware configured to receive a radio frequency transmit signal, apply digital pre-distortion to the radio frequency transmit signal based on a model of the power amplifier, and generate the digitally pre-distorted radio frequency transmit signal, the model of the power amplifier generated using an extraction waveform including a plurality of tones each having a different frequency, a 
Dependent claims 8-14, 16-22 are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649